SEC Registration Nos. Nos. 811-04000 and 002-90309 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 69 XX and/or REGISTRATION STATEMENT UNDER THE INVESTMENT ACT OF 1940 Amendment No. 70 XX Calvert Variable Products, Inc. (Exact Name of Registrant as Specified in Charter) 4550 Montgomery Avenue Bethesda, Maryland 20814 (Address of Principal Executive Offices) Registrant's Telephone Number: (301) 951-4800 William M. Tartikoff 4550 Montgomery Avenue Bethesda, Maryland 20814 (Name and Address of Agent for Service) It is proposed that this filing will become effective Immediately upon filing pursuant to paragraph (b) X on April 30, 2011 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on [date] pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on [date] pursuant to paragraph (a)(2) of rule 485. These securities have not been approved or disapproved by the Securities and Exchange Commission (SEC) or any State Securities Commission, and neither the SEC nor any State Securities Commission has determined that this Prospectus is accurate or adequate. Any representation to the contrary is a criminal offense. INVESTMENT OBJECTIVE The Portfolio seeks investment results that correspond to the total return performance of U.S. common stocks, as represented by the S&P 500 Index. FEES AND EXPENSES OF THE PORTFOLIO This table describes the fees and expenses that you may pay if you invest in shares of the Portfolio. The table and the following example do not reflect fees and charges imposed under the variable annuity contracts and life insurance policies (each a Policy) through which an investment may be made. If those fees and charges were included, costs would be higher. Please consult the prospectus for your Policy for information regarding those fees and charges. Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) on purchases None Maximum deferred sales charge (load) None Annual Fund Operating Expenses (expenses that you pay each year as a % of the value of your investment) Management fees 0.35% Other expenses 0.11% Total annual fund operating expenses 0.46% Less fee waiver and/or expense reimbursement 1 (0.06%) Net expenses 0.40% 1 The investment advisor, Calvert Investment Management, Inc. (Calvert), has agreed to contractually limit direct net annual fund operating expenses to 0.40% through April 30, 2012. Only the Board of Directors of the Portfolio may terminate the Portfolios expense cap before the contractual period expires. Example This example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The example assumes that: · you invest $10,000 in the Portfolio for the time periods indicated; · your investment has a 5% return each year; · the Portfolio's operating expenses remain the same; and · any Calvert expense limitation is in effect for the period indicated in the fee table above. Although your actual costs may be higher or lower, under these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Portfolios performance. During the most recent fiscal year, the Portfolios portfolio turnover rate was 9% of its portfolios average value. INVESTMENTS, RISKS AND PERFORMANCE Principal Investment Strategies The Portfolio seeks to substantially replicate the total return of the securities comprising the S&P 500 Index, taking into consideration redemptions, sales of additional shares, and other adjustments described below. The S&P 500 Index is an unmanaged index of common stocks comprised of 500 large capitalization common stocks of U.S. companies that aims to include the top 75% of the value of the domestic equity markets. As of December 31, 2010, the market capitalization of the S&P 500 Index companies ranged from $1.6 billion to $364 billion with a weighted median level of $45.8 billion and a weighted average level of $88.2 billion. The S&P 500 Index is capitalization-weighted, meaning that companies with larger market capitalizations will contribute more to the Indexs value than companies with smaller market capitalizations. The Portfolio will invest primarily in common stocks of the companies that comprise the S&P 500 Index. The Portfolio may also invest in Standard & Poors Depositary Receipts ® (SPDRs ® ) or other investment companies that provide exposure to the S&P 500 Index. SPDRs ® are units of beneficial interest in a unit investment trust, representing proportionate undivided interests in a portfolio of securities in substantially the same weighting as the common stocks that comprise the S&P 500 Index. Under normal circumstances, the Portfolio will invest at least 80% of its net assets in investments with economic characteristics similar to the stocks represented in the S&P 500 Index. The Portfolio will provide shareholders with at least 60 days notice before changing this 80% policy. While not required, the Portfolio will generally sell securities that the Index manager removes from the Index. Although the Subadvisor will attempt to invest and maintain as much of the Portfolios assets as is practical in stocks included Calvert vP Portfolios ProsPeCtUs 3 among the S&P 500 Index and futures contracts and options relating thereto under normal market conditions, a portion of the Portfolio may be invested in money market instruments pending investment or to meet redemption requests or other needs for liquid assets. Principal risks You could lose money on your investment in the Portfolio, or the Portfolio could underperform, because of the risks described below. An investment in the Portfolio is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Management Risk. Individual stocks in the Portfolio may not perform as expected, and the portfolio management practices may not achieve the desired result. Stock Market Risk. The stock market or the S&P 500 Index may fall in value, causing prices of stocks held by the Portfolio to fall. Index Tracking Risk. An index fund has operating expenses; a market index does not. The Portfolio, while expected to track its target index as closely as possible, will not be able to match the performance of the index exactly. Common Stock Risk . Although common stocks have a history of long-term growth in value, their prices fluctuate based on changes in a companys financial condition, on overall market and economic conditions, and on investors perception of a companys well-being. Large-Cap Company Risk. Large-cap companies may be unable to respond quickly to new competitive challenges such as changes in technology, and also may not be able to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. Investments in Other Investment Companies. The risks of investing in other investment companies typically reflect the risks of the types of securities in which those investment companies invest. When the Portfolio invests in another investment company, shareholders of the Portfolio bear their proportionate share of the other investment companys fees and expenses as well as their share of the Portfolios fees and expenses. Stock Index Futures and Options Risk. Using stock index futures and options may increase the Portfolios volatility and may involve a small cash investment relative to the magnitude of risk assumed. If changes in a derivatives value do not correspond to changes in the value of the Portfolios other investments, the Portfolio may not fully benefit from or could lose money on the derivative position. Derivatives can involve risk of loss if the party who issued the derivative defaults on its obligation. Derivatives may also be less liquid and more difficult to value. Performance The following bar chart and table show the Portfolios annual returns and its long-term performance, which give some indication of the risks of investing in the Portfolio. The bar chart shows how the performance has varied from year to year. The table compares the Portfolios performance over time with that of an index and an average. The Portfolios past performance does not necessarily indicate how the Portfolio will perform in the future. For updated performance information, visit www.calvert.com. The returns shown do not reflect fees and charges imposed under the variable annuity contracts and life insurance policies through which an investment may be made. If those fees and charges were included, they would reduce these returns. Calendar Year total returns Quarter Total Ended Return Best Quarter (of periods shown) 6/30/09 15.85 % Worst Quarter (of periods shown) 12/31/08 -21.91 % A verage annual total returns (as of 12/31/10) 1 year 5 years 10 years Calvert VP S&P 500 Index Portfolio 14.69 % 1.99 % 1.01 % S&P 500 Index 15.06 % 2.29 % 1.41 % Lipper VA S&P 500 Index Objective Funds Average 14.66 % 1.96 % 1.08 % (Index reflects no deduction for fees or expenses.) PORTFOLIO MANAGEMENT Investment Advisor. Calvert Investment Management, Inc. (formerly named Calvert Asset Management Company, Inc.) Investment Subadvisor. Summit Investment Partners, Inc. ("Summit") Portfolio Manager Name Title Length of Time Managing Portfolio Gary R. Rodmaker, CFA Managing Director of Summit Since December 1995 Kevin L. Keene Analyst, Summit Since November 2008 PURCHASE AND REDEMPTION OF SHARES Shares of the Portfolio currently are sold only to participating insurance companies (the Insurance Companies) for allocation to their separate accounts to fund benefits under Policies issued by the Insurance Companies. The Insurance Companies redeem shares of the Portfolio to make benefit and surrender payments under the terms of the Policies. Shares in the Portfolio are offered to the Insurance Companies, without sales charge, and redemptions are processed, on any day that the New York Stock Exchange is open. The share price is based on the Portfolios net asset value, determined after an Insurance Company receives the premium payment or a surrender request in acceptable form. The Portfolio does not have minimum initial or subsequent investment requirements. A Policy owners interest in the shares of the Portfolio is subject to the terms of the particular Policy described in the prospectus for that Policy. If you are considering purchasing a Policy, you should carefully review the prospectus for that Policy. TAX INFORMATION A s a regulated investment company under the Internal Revenue Code, the Portfolio is not subject to federal income tax, or to federal excise tax, to the extent that it distributes its net investment income and realized capital gains to the separate accounts of the Insurance Companies. The Portfolio intends to distribute its net investment income and realized capital gains to the extent necessary to remain qualified as a regulated investment company. Since the only shareholders of the Portfolio are the Insurance Companies, no discussion is included here regarding the federal income tax consequences at the Policy owner level. For information concerning the federal tax consequences to you as a purchaser of a Policy, see the prospectus for your Policy. PAYMENTS TO INSURANCE COMPANIES AND THEIR AFFILIATES The Portfolio is not sold directly to the general public but instead is offered as an underlying investment option for the Policies. The Portfolio and its related companies may make payments to a sponsoring Insurance Company (or its affiliates) for distribution and/or other services. These payments may be a factor that the Insurance Company considers in including the Portfolio as an underlying investment option in the Policy and may create a conflict of interest. The prospectus (or other offering document) for your Policy may contain additional information about these payments. Calvert vP Portfolios ProsPeCtUs 5 INVESTMENT OBJECTIVE The Portfolio seeks investment results that correspond to the total return performance of U.S. common stocks, as represented by the S&P MidCap 400 Index. FEES AND EXPENSES OF THE PORTFOLIO This table describes the fees and expenses that you may pay if you invest in shares of the Portfolio. The table and the following example do not reflect fees and charges imposed under the variable annuity contracts and life insurance policies (each a Policy) through which an investment may be made. If those fees and charges were included, costs would be higher. Please consult the prospectus for your Policy for information regarding those fees and charges. Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) on purchases None Maximum deferred sales charge (load) None Annual Fund Operating Expenses (expenses that you pay each year as a % of the value of your investment) Management fees 0.40% Other expenses 0.19% Total annual fund operating expenses 0.59% Less fee waiver and/or expense reimbursement 1 (0.04%) Net expenses 0.55% 1 The investment advisor, Calvert Investment Management, Inc. (Calvert), has agreed to contractually limit direct net annual fund operating expenses to 0.55% through April 30, 2012. Only the Board of Directors of the Portfolio may terminate the Portfolios expense cap before the contractual period expires. Example This example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The example assumes that: · you invest $10,000 in the Portfolio for the time periods indicated; · your investment has a 5% return each year; · the Portfolio's operating expenses remain the same; and · any Calvert expense limitation is in effect for the period indicated in the fee table above. Although your actual costs may be higher or lower, under these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Portfolios performance. During the most recent fiscal year, the Portfolios portfolio turnover rate was 17% of its portfolios average value. INVESTMENTS, RISKS AND PERFORMANCE Principal Investment Strategies The Portfolio seeks to substantially replicate the total return of the securities comprising the S&P MidCap 400 Index, taking into consideration redemptions, sales of additional shares, and other adjustments described below. The S&P MidCap 400 Index is an unmanaged index of common stocks comprised of 400 common stocks of mid-sized U.S. companies that aims to include 7% of the value of the domestic equity markets. As of December 31, 2010, the market capitalization of the S&P MidCap 400 Index companies ranged from $237 million to $9.3 billion with a weighted median level of $3.4 billion and a weighted average level of $3.7 billion. The S&P MidCap 400 Index is capitalization-weighted, meaning that companies with larger market capitalizations will contribute more to the Indexs value than companies with smaller market capitalizations. The Portfolio will invest primarily in stocks of the companies that comprise the S&P MidCap 400 Index. The Portfolio may also invest in Standard & Poors MidCap Depositary Receipts ® (MidCap SPDRs ® ) or other investment companies that provide exposure to the S&P MidCap 400 Index. MidCap SPDRs ® are units of beneficial interest in a unit investment trust, representing proportionate undivided interests in a portfolio of securities in substantially the same weighting as the common stocks that comprise the S&P MidCap 400 Index. Under normal circumstances, the Portfolio will invest at least 80% of its net assets in investments with economic characteristics similar to midcap stocks as represented in the S&P MidCap 400 Index. The Portfolio will provide shareholders with at least 60 days notice before changing this 80% policy. While not required, the Portfolio will generally sell securities that the Index manager Calvert vP Portfolios ProsPeCtUs 6 removes from the Index. Although the Subadvisor will attempt to invest and maintain as much of the Portfolios assets as is practical in stocks included among the S&P MidCap 400 Index and futures contracts and options relating thereto under normal market conditions, a portion of the Portfolio may be invested in money market instruments pending investment or to meet redemption requests or other needs for liquid assets. Principal risks You could lose money on your investment in the Portfolio, or the Portfolio could underperform, because of the risks described below. An investment in the Portfolio is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Management Risk. Individual stocks in the Portfolio may not perform as expected, and the portfolio management practices may not achieve the desired result. Stock Market Risk. The stock market or the S&P MidCap 400 Index may fall in value, causing prices of stocks held by the Portfolio to fall. Index Tracking Risk. An index fund has operating expenses; a market index does not. The Portfolio, while expected to track its target index as closely as possible, will not be able to match the performance of the index exactly. Common Stock Risk . Although common stocks have a history of long-term growth in value, their prices fluctuate based on changes in a companys financial condition, on overall market and economic conditions, and on investors perception of a companys well-being. Mid-Cap Company Risk. Prices of mid-cap stocks can be more volatile than those of larger, more established companies. Mid-cap companies are more likely to have more limited product lines, fewer capital resources and less depth of management than larger companies. Investments in Other Investment Companies. The risks of investing in other investment companies typically reflect the risks of the types of securities in which those investment companies invest. When the Portfolio invests in another investment company, shareholders of the Portfolio bear their proportionate share of the other investment companys fees and expenses as well as their share of the Portfolios fees and expenses. Stock Index Futures and Options Risk. Using stock index futures and options may increase the Portfolios volatility and may involve a small cash investment relative to the magnitude of risk assumed. If changes in a derivatives value do not correspond to changes in the value of the Portfolios other investments, the Portfolio may not fully benefit from or could lose money on the derivative position. Derivatives can involve risk of loss if the party who issued the derivative defaults on its obligation. Derivatives may also be less liquid and more difficult to value. Performance The following bar chart and table show the Portfolios annual returns and its long-term performance, which give some indication of the risks of investing in the Portfolio. The bar chart shows how the performance has varied from year to year. The table compares the Portfolios performance over time with that of an index and an average. The Portfolios past performance does not necessarily indicate how the Portfolio will perform in the future. For updated performance information, visit www.calvert.com. The returns shown do not reflect fees and charges imposed under the variable annuity contracts and life insurance policies through which an investment may be made. If those fees and charges were included, they would reduce these returns. Calendar Year total returns Quarter Ended Total Return Best Quarter (of periods shown) 9/30/09 19.74% Worst Quarter (of periods shown) 12/31/08 -25.93% Average Annual Total Returns (as of 12-31-10) 1 year 5 years 10 years Calvert VP S&P MidCap 400 Index Portfolio 25.98% 5.11% 6.51% S&P MidCap 400 Index 26.64% 5.73% 7.16% Lipper VA Mid-Cap Core Funds Avg. 24.92% 4.18% 5.99% (Index reflects no deduction for feesand expenses.) Calvert vP Portfolios ProsPeCtUs 7 PORTFOLIO MANAGEMENT Investment Advisor. Calvert Investment Management, Inc. (formerly named Calvert Asset Management Company, Inc.) Investment Subadvisor. Summit Investment Advisors, Inc. (Summit) Portfolio Manager L ength of Time Name T itle Managing Portfolio Gary R. Rodmaker, CFA Managing Director, Summit Since May 1999 Kevin L. Keene, CFA Analyst, Summit Since November 2008 PURCHASE AND REDEMPTION OF SHARES Shares of the Portfolio currently are sold only to participating insurance companies (the Insurance Companies) for allocation to their separate accounts to fund benefits under Policies issued by the Insurance Companies. The Insurance Companies redeem shares of the Portfolio to make benefit and surrender payments under the terms of the Policies. Shares in the Portfolio are offered to the Insurance Companies, without sales charge, and redemptions are processed, on any day that the New York Stock Exchange is open. The share price is based on the Portfolios net asset value, determined after the applicable Insurance Company receives the premium payment or a surrender request in acceptable form. The Portfolio does not have minimum initial or subsequent investment requirements. A Policy owners interest in the shares of the Portfolio is subject to the terms of the Policy described in the prospectus for that Policy. If you are considering purchasing a Policy, you should carefully review the prospectus for that Policy. TAX INFORMATION As a regulated investment company under the Internal Revenue Code, the Portfolio is not subject to federal income tax, or to federal excise tax, to the extent that it distributes its net investment income and realized capital gains to the separate accounts of the Insurance Companies. The Portfolio intends to distribute its net investment income and realized capital gains to the extent necessary to remain qualified as a regulated investment company. Since the only shareholders of the Portfolio are the Insurance Companies, no discussion is included here regarding the federal income tax consequences at the Policy owner level. For information concerning the federal tax consequences to you as a purchaser of a Policy, see the prospectus for your Policy. PAYMENTS TO INSURANCE COMPANIES AND THEIR AFFILIATES The Portfolio is not sold directly to the general public but instead is offered as an underlying investment option for the Policies. The Portfolio and its related companies may make payments to a sponsoring Insurance Company (or its affiliates) for distribution and/or other services. These payments may be a factor that the Insurance Company considers in including the Portfolio as an underlying investment option in the Policy and may create a conflict of interest. The prospectus (or other offering document) for your Policy may contain additional information about these payments. Calvert vP Portfolios ProsPeCtUs 8 INVESTMENT OBJECTIVE The Portfolio seeks investment results that correspond to the investment performance of U.S. common stocks, as represented by the NASDAQ-100 Index. FEES AND EXPENSES OF THE PORTFOLIO This table describes the fees and expenses that you may pay if you invest in shares of the Portfolio. The table and the following example do not reflect fees and charges imposed under the variable annuity contracts and life insurance policies (each a Policy) through which an investment may be made. If those fees and charges were included, costs would be higher. Please consult the prospectus for your Policy for information regarding those fees and charges. Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) on purchases None Maximum deferred sales charge (load) None Annual Fund Operating Expenses (expenses that you pay each year as a % of the value of your investment) Management fees 0.45% Other expenses 0.23% Total annual fund operating expenses 0.68% Less fee waiver and/or expense reimbursement 1 (0.01%) Net expenses 0.67% 1 The investment advisor, Calvert Investment Management, Inc. (Calvert), has agreed to contractually limit direct net annual fund operating expenses to 0.67% through April 30, 2012. Only the Board of Directors of the Portfolio may terminate the Portfolios expense cap before the contractual period expires. Example This example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The example assumes that: · you invest $10,000 in the Portfolio for the time periods indicated; · your investment has a 5% return each year; · the Portfolio's operating expenses remain the same; and · any Calvert expense limitation is in effect for the period indicated in the fee table above. Although your actual costs may be higher or lower, under these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Portfolio turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Portfolios performance. During the most recent fiscal year, the Portfolios portfolio turnover rate was 26% of its portfolios average value. INVESTMENTS, RISKS AND PERFORMANCE Principal Investment strategies The Portfolio seeks to substantially replicate the total return of the securities comprising the NASDAQ-100 Index, taking into consideration redemptions, sales of additional shares, and other adjustments described below. The NASDAQ-100 Index is an unmanaged index of common stocks comprised of 100 common stocks of the largest domestic and international non-financial companies on the broader NASDAQ Composite Index based on market capitalization. As of December 31, 2010, the market capitalization of the NASDAQ-100 Index companies ranged from $4.6 billion to $297 billion with a weighted median level of $36.1 billion and a weighted average level of $105.0 billion. The NASDAQ-100 Index is modified capitalization-weighted, meaning that companies with larger market capitalizations will contribute more to the Indexs value than a company whose securities have a smaller market capitalization. The Portfolio will invest primarily in common stocks of the companies that comprise the NASDAQ-100 Index. The Portfolio may also invest in Nasdaq-100 Shares ® . Nasdaq-100 Shares ® are units of beneficial interest in a unit investment trust, representing proportionate undivided interests in a portfolio of securities in substantially the same weighting as the common stocks that comprise the NASDAQ-100 Index. The Portfolio may invest in NASDAQ-100 Index futures contracts and options in order to invest uncommitted cash balances, to maintain liquidity to meet shareholder redemptions, or minimize trading costs. As a temporary investment strategy, when the Portfolio has less than $50 million in net assets, the Portfolio may invest up to 100% of its assets in such futures and/or options contracts. The Portfolio may also sell covered calls Calvert vP Portfolios ProsPeCtUs 9 on futures contracts or individual securities held in the Portfolio. Under normal circumstances, the Portfolio will invest at least 80% of its net assets in investments with economic characteristics similar to the stocks represented in the NASDAQ-100 Index. The Portfolio will provide shareholders with at least 60 days notice before changing this 80% policy. While not required, the Portfolio will generally sell securities that the Index manager removes from the Index. Although the Subadvisor will attempt to invest and maintain as much of the Portfolios assets as is practical in stocks included among the NASDAQ-100 Index and futures contracts and options relating thereto under normal market conditions, a portion of the Portfolio may be invested in money market instruments pending investment or to meet redemption requests or other needs for liquid assets. Principal risks You could lose money on your investment in the Portfolio, or the Portfolio could underperform, because of the risks described below. An investment in the Portfolio is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Non-diversification Risk. The Portfolio may invest more of its assets in a smaller number of issuers than a diversified fund, and gains or losses on a single stock may have greater impact on the Portfolio. Concentration Risk. A downturn in the industries represented in the NASDAQ-100 Index would impact the Portfolio more than a portfolio that does not concentrate in these industries. By focusing on specific sectors or industries, the Portfolio may be more volatile than a typical mutual fund. Management Risk. Individual stocks in the Portfolio may not perform as expected, and the portfolio management practices may not achieve the desired result. Stock Market Risk. The stock market or the NASDAQ-100 Index may fall in value, causing prices of stocks held by the Portfolio to fall. Index Tracking Risk. An index fund has operating expenses; a market index does not. The Portfolio, while expected to track its target index as closely as possible, will not be able to match the performance of the index exactly. Common Stock Risk . Although common stocks have a history of long-term growth in value, their prices fluctuate based on changes in a companys financial condition, on overall market and economic conditions, and on investors perception of a companys well-being. Large-Cap Company Risk. Large-cap companies may be unable to respond quickly to new competitive challenges such as changes in technology, and also may not be able to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. Risk of Nasdaq-100 Shares ® . Nasdaq-100 Shares ® are subject to the risk that the stock prices of the companies in the NASDAQ-100 Index may fall. An investment in Nasdaq-100 Shares ® may not replicate exactly the performance of the NASDAQ-100 Index for any number of reasons. Shareholders of the Portfolio bear their proportionate share of the operating expenses of the underlying investment as well as their share of the Portfolios fees and expenses. Stock Index Futures and Options Risk. Using stock index futures and options may increase the Portfolios volatility and may involve a small cash investment relative to the magnitude of risk assumed. If changes in a derivatives value do not correspond to changes in the value of the Portfolios other investments, the Portfolio may not fully benefit from or could lose money on the derivative position. Derivatives can involve risk of loss if the party who issued the derivative defaults on its obligation. Derivatives may also be less liquid and more difficult to value. Performance The following bar chart and table show the Portfolios annual returns and its long-term performance, which give some indication of the risks of investing in the Portfolio. The bar chart shows how the performance has varied from year to year. The table compares the Portfolios performance over time with that of an index and an average. The Portfolios past performance does not necessarily indicate how the Portfolio will perform in the future. For updated performance information, visit www.calvert.com. The returns shown do not reflect fees and charges imposed under the variable annuity contracts and life insurance policies through which an investment may be made. If those fees and charges were included, they would reduce these returns. Calendar Year total returns Quarter Total Ended Return Best Quarter (of periods shown) 12/31/01 34.74 % Worst Quarter (of periods shown) 9/30/01 -36.22 % Calvert vP Portfolios ProsPeCtUs 10 Average annual total returns (as of 12/31/10) 1 year 5 years 10 years Calvert VP NASDAQ 100 Index Portfolio 19.61 % 6.16 % -0.68 % NASDAQ-100 Index (Price Only) 19.22 % 6.16 % -0.54 % Lipper VA Multi-Cap Growth Funds Average 19.52 % 4.16 % 1.34 % (Index reflects no deduction for fees and expenses.) PORTFOLIO MANAGEMENT Investment Advisor. Calvert Investment Management, Inc. (formerly named Calvert Asset Management Company, Inc.) Investment Subadvisor. Summit Investment Advisors, Inc. (Summit) Portfolio Manager Length of Time Name T itle Managing Portfolio Gary R. Rodmaker, CFA Managing Director, Summit Since April 2000 Kevin L. Keene, CFA Analyst, Summit Since November 2008 PURCHASE AND REDEMPTION OF SHARES Shares of the Portfolio currently are sold only to participating insurance companies (the Insurance Companies) for allocation to their separate accounts to fund benefits under Policies issued by the Insurance Companies. The Insurance Companies redeem shares of the Portfolio to make benefit and surrender payments under the terms of the Policies. Shares in the Portfolio are offered to the Insurance Companies, without sales charge, and redemptions are processed, on any day that the New York Stock Exchange is open. The share price is based on the Portfolios net asset value, determined after an Insurance Company receives the premium payment or a surrender request is made in acceptable form. The Portfolio does not have minimum initial or subsequent investment requirements. A Policy owners interest in the shares of the Portfolio is subject to the terms of the particular Policy described in the prospectus for that Policy. If you are considering purchasing a Policy, you should carefully review the prospectus for that Policy. TAX INFORMATION As a regulated investment company under the Internal Revenue Code, the Portfolio is not subject to federal income tax, or to federal excise tax, to the extent that it distributes its net investment income and realized capital gains to the separate accounts of the Insurance Companies. The Portfolio intends to distribute its net investment income and realized capital gains to the extent necessary to remain qualified as a regulated investment company. Since the only shareholders of the Portfolio are the Insurance Companies, no discussion is included here regarding the federal income tax consequences at the Policy owner level. For information concerning the federal tax consequences to you as a purchaser of a Policy, see the prospectus for your Policy. PAYMENTS TO INSURANCE COMPANIES AND THEIR AFFILIATES The Portfolio is not sold directly to the general public but instead is offered as an underlying investment option for the Policies. The Portfolio and its related companies may make payments to a sponsoring Insurance Company (or its affiliates) for distribution and/or other services. These payments may be a factor that the Insurance Company considers in including the Portfolio as an underlying investment option in the Policy and may create a conflict of interest. The prospectus (or other offering document) for your Policy may contain additional information about these payments. Calvert vP Portfolios ProsPeCtUs 11 INVESTMENT OBJECTIVE The Portfolio seeks investment results that correspond to the investment performance of U.S. common stocks, as represented by the Russell 2000 Index. FEES AND EXPENSES OF THE PORTFOLIO This table describes the fees and expenses that you may pay if you invest in shares of the Portfolio. The table and the following example do not reflect fees and charges imposed under the variable annuity contracts and life insurance policies (each a Policy) through which an investment may be made. If those fees and charges were included, costs would be higher. Please consult the prospectus for your Policy for information regarding those fees and charges. Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) on purchases None Maximum deferred sales charge (load) None Annual Fund Operating Expenses (expenses that you pay each year as a % of the value of your investment) Management fees 0.45% Other expenses 0.37% Total annual fund operating expenses 0.82% Less fee waiver and/or expense reimbursement 1 (0.10%) Net expenses 0.72% 1 The investment advisor, Calvert Investment Management, Inc. (Calvert), has agreed to contractually limit direct net annual fund operating expenses to 0.72% through April 30, 2012. Only the Board of Directors of the Portfolio may terminate the Portfolios expense cap before the contractual period expires. Example This example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The example assumes that: · you invest $10,000 in the Portfolio for the time periods indicated; · your investment has a 5% return each year; · the Portfolio's operating expenses remain the same; and · any Calvert expense limitation is in effect for the period indicated in the fee table above. Although your actual costs may be higher or lower, under these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Portfolios performance. During the most recent fiscal year, the Portfolios portfolio turnover rate was 42% of its portfolios average value. INVESTMENTS, RISKS AND PERFORMANCE Principal Investment S trategies The Portfolio seeks to substantially replicate the total return of the securities comprising the Russell 2000 Index, taking into consideration redemptions, sales of additional shares, and other adjustments described below. The Russell 2000 Index is an unmanaged index of common stocks comprised of approximately 2,000 common stocks of smaller U.S. companies that aims to include approximately 10% of the total market capitalization of the broader Russell 3000 Index. As of December 31, 2010, the market capitalization of the Russell 2000 Index companies ranged from $20 million to $5.3 billion with a weighted median level of $1.1 billion and a weighted average level of $1.3 billion. The Russell 2000 Index is capitalization-weighted, meaning that companies with larger market capitalizations will contribute more to the Indexs value than companies whose securities have smaller market capitalizations. The Portfolio will invest primarily in common stocks of the companies that comprise the Russell 2000 Index. The Portfolio may also invest in Russell 2000 iShares ® or other investment companies that provide the same exposure to the Russell 2000 Index. Russell 2000 iShares ® are units of beneficial interest in a unit investment trust, representing proportionate undivided interests in a portfolio of securities in substantially the same weighting as the common stocks that comprise the Russell 2000 Index. The Portfolio may also invest in Russell 2000 Index futures contracts or options (or S&P MidCap 400 Index or S&P 500 Index futures contracts and options if, in the opinion of the Advisor, it is not practical to invest in Russell 2000 Index futures at a particular time due to liquidity or price considerations) in Calvert vP Portfolios ProsPeCtUs 12 order to invest uncommitted cash balances, to maintain liquidity to meet shareholder redemptions, or minimize trading costs. As a temporary investment strategy, when the Portfolio has less than $50 million in net assets, the Portfolio may invest up to 100% of its assets in such futures and/or options contracts. The Portfolio may also sell covered calls on futures contracts or individual securities held in the Portfolio. Under normal circumstances, the Portfolio will invest at least 80% of its net assets in investments with economic characteristics similar to small cap stocks as represented in the Russell 2000 Index. The Portfolio will provide shareholders with at least 60 days notice before changing this 80% policy. While not required, the Portfolio will generally sell securities that the Index manager removes from the Index. Although the Subadvisor will attempt to invest and maintain as much of the Portfolios assets as is practical in stocks included among the Russell 2000 Index and futures contracts and options relating thereto under normal market conditions, a portion of the Portfolio may be invested in money market instruments pending investment or to meet redemption requests or other needs for liquid assets. Principal risks You could lose money on your investment in the Portfolio, or the Portfolio could underperform, because of the risks described below. An investment in the Portfolio is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Management Risk. Individual stocks in the Portfolio may not perform as expected, and the portfolio management practices may not achieve the desired result. Stock Market Risk. The stock market or the Russell 2000 Index may fall in value, causing prices of stocks held by the Portfolio to fall. Index Tracking Risk. An index fund has operating expenses; a market index does not. The Portfolio, while expected to track its target index as closely as possible, will not be able to match the performance of the index exactly. Common Stock Risk . Although common stocks have a history of long-term growth in value, their prices fluctuate based on changes in a companys financial condition, on overall market and economic conditions, and on investors perception of a companys well-being. Small-Cap Company Risk. Prices of small-cap stocks can be more volatile than those of larger, more established companies. Small-cap companies are more likely to have more limited product lines, fewer capital resources and less depth of management than larger companies. Investments in Other Investment Companies. The risks of investing in other investment companies typically reflect the risks of the types of securities in which those investment companies invest. When the Portfolio invests in another investment company, shareholders of the Portfolio bear their proportionate share of the other investment companys fees and expenses as well as their share of the Portfolios fees and expenses. Stock Index Futures and Options Risk. Using stock index futures and options may increase the Portfolios volatility and may involve a small cash investment relative to the magnitude of risk assumed. If changes in a derivatives value do not correspond to changes in the value of the Portfolios other investments, the Portfolio may not fully benefit from or could lose money on the derivative position. Derivatives can involve risk of loss if the party who issued the derivative defaults on its obligation. Derivatives may also be less liquid and more difficult to value. Performance The following bar chart and table show the Portfolios annual returns and its long-term performance, which give some indication of the risks of investing in the Portfolio. The bar chart shows how the performance has varied from year to year. The table compares the Portfolios performance over time with that of an index and an average. The Portfolios past performance does not necessarily indicate how the Portfolio will perform in the future. For updated performance information, visit www.calvert.com. The returns shown do not reflect fees and charges imposed under the variable annuity contracts and life insurance policies through which an investment may be made. If those fees and charges were included, they would reduce these returns. Calendar Year total returns Quarter Total Ended Return Best Quarter (of periods shown) 6/30/03 23.53 % Worst Quarter (of periods shown) 12/31/08 -26.18 % Calvert vP Portfolios ProsPeCtUs 13 A verage annual total returns (as of 12/31/10) 1 year 5 years 10 years Calvert VP Russell 2000 Small Cap Index Portfolio 26.08 % 3.86 % 5.66 % Russell 2000 Index 26.85 % 4.47 % 6.33 % Lipper VA Small-Cap Core Funds Average 26.39 % 3.96 % 6.34 % (Index reflects no deduction for fees or expenses.) PORTFOLIO MANAGEMENT Investment Advisor. Calvert Investment Management, Inc. (formerly named Calvert Asset Management Company, Inc.) Investment Subadvisor. Summit Investment Advisors, Inc. (Summit) Portfolio Manager length of time name title Managing Portfolio Gary R. Rodmaker, CFA Managing Director, Summit Since April 2000 Kevin L. Keene, CFA Analyst, Summit Since November 2008 PURCHASE AND REDEMPTION OF SHARES Shares of the Portfolio currently are sold only to participating insurance companies (the Insurance Companies) for allocation to their separate accounts to fund benefits under Policies issued by the Insurance Companies. The Insurance Companies redeem shares of the Portfolio to make benefit and surrender payments under the terms of the Policies. Shares in the Portfolio are offered to the Insurance Companies, without sales charge, and redemptions are processed, on any day that the New York Stock Exchange is open. The share price is based on the Portfolios net asset value, determined after an Insurance Company receives the premium payment or surrender request in acceptable form. The Portfolio does not have minimum initial or subsequent investment requirements. A Policy owners interest in the shares of the Portfolio is subject to the terms of the particular Policy described in the prospectus for that Policy. If you are considering purchasing a Policy, you should carefully review the prospectus for that Policy. TAX INFORMATION As a regulated investment company under the Internal Revenue Code, the Portfolio is not subject to federal income tax, or to federal excise tax, to the extent that it distributes its net investment income and realized capital gains to the separate accounts of the Insurance Companies. The Portfolio intends to distribute its net investment income and realized capital gains to the extent necessary to remain qualified as a regulated investment company. Since the only shareholders of the Portfolio are the Insurance Companies, no discussion is included here regarding the federal income tax consequences at the Policy owner level. For information concerning the federal tax consequences to you as a purchaser of a Policy, see the prospectus for your Policy. PAYMENTS TO INSURANCE COMPANIES AND THEIR AFFILIATES The Portfolio is not sold directly to the general public but instead is offered as an underlying investment option for the Policies. The Portfolio and its related companies may make payments to a sponsoring Insurance Company (or its affiliates) for distribution and/or other services. These payments may be a factor that the Insurance Company considers in including the Portfolio as an underlying investment option in the Policy and may create a conflict of interest. The prospectus (or other offering document) for your Policy may contain additional information about these payments. Calvert vP Portfolios ProsPeCtUs 14 INVESTMENT OBJECTIVE The Portfolio seeks investment results that correspond to the total return performance of common stocks as represented by the Morgan Stanley Capital International EAFE (Standard) Index (MSCI EAFE Index). The MSCI EAFE Index emphasizes the stocks of companies in major markets in Europe, Australasia, and the Far East. FEES AND EXPENSES OF THE PORTFOLIO This table describes the fees and expenses that you may pay if you invest in shares of the Portfolio. The table and the following example do not reflect fees and charges imposed under the variable annuity contracts and life insurance policies (each a Policy) through which an investment may be made. If those fees and charges were included, costs would be higher. Please consult the prospectus for your Policy for information regarding those fees and charges. Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) on purchases None Maximum deferred sales charge (load) None Annual Fund Operating Expenses (expenses that you pay each year as a % of the value of your investment) Management fees 0.66% Other expenses 0.41% Total annual fund operating expenses 1.07% Less fee waiver and/or expense reimbursement 1 (0.10%) Net expenses 0.97% 1 The investment advisor, Calvert Investment Management, Inc. (Calvert), has agreed to contractually limit direct net annual fund operating expenses to 0.97% through April 30, 2012. Only the Board of Directors of the Portfolio may terminate the Portfolios expense cap before the contractual period expires. Example This example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The example assumes that: · you invest $10,000 in the Portfolio for the time periods indicated; · your investment has a 5% return each year; · the Portfolio's operating expenses remain the same; and · any Calvert expense limitation is in effect for the period indicated in the fee table above. Although your actual costs may be higher or lower, under these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Portfolio turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Portfolios performance. During the most recent fiscal year, the Portfolios portfolio turnover rate was 77% of its portfolios average value. INVESTMENTS, RISKS AND PERFORMANCE Principal Investment strategies The Portfolio seeks to substantially replicate the total return of the securities comprising the MSCI EAFE Index, taking into consideration redemptions, sales of additional shares, and other adjustments described below. The MSCI EAFE Index is an unmanaged index of common stocks comprised of 969 securities as of December 31, 2010, taken from the 22 MSCI country indices in developed foreign countries outside of North America that aims to include the top 85% of market capitalization in each industry group in each country. As of December 31, 2010, the market capitalization of the MSCI EAFE Index companies ranged from $1.5 billion to $207.3 billion with a weighted median level of $35.7 billion and a weighted average level of $51.5 billion. The MSCI EAFE Index is capitalization-weighted, meaning that companies with larger market capitalizations will contribute more to the Indexs value than companies with smaller market capitalizations. The Portfolio will invest primarily in common stocks of the companies that comprise the MSCI EAFE Index. The Portfolio may also invest in EAFE iShares ® . EAFE iShares ® are units of beneficial interest in a unit investment trust, representing proportionate undivided interests in a portfolio of securities in substantially the same weighting as the common stocks that comprise the MSCI EAFE Index. Additionally, the Portfolio may invest up to 20% of its assets (or 100% as a temporary strategy when the Portfolio has less than $50 million in net assets) in futures contracts and options that provide exposure to the stocks in the MSCI EAFE Index. The Portfolio may also sell covered calls on futures contracts or individual securities held in the Portfolio. Calvert vP Portfolios ProsPeCtUs 15 The investments described in this paragraph are considered to have economic characteristics that are the same as those in the MSCI EAFE Index. The Portfolio may also add new investments in the future that it believes provide effective economic exposure to the MSCI EAFE Index. The Portfolio will typically not hold investments in common stocks of all of the companies in the MSCI EAFE Index. The Portfolio will typically choose to hold all of the stocks that make up the largest portion of the MSCI EAFE Indexs market capitalization value in approximately the same proportion as the Index. When choosing the smaller market capitalization stocks in the MSCI EAFE Index, the Portfolio will attempt to select a sampling of stocks that will match the industry and risk characteristics of these companies without buying all of those stocks. This approach attempts to maximize liquidity while minimizing costs. At such time as the Subadvisor believes the Portfolio has achieved sufficient size, the Subadvisor may attempt to fully replicate the Index. Full replication would be achieved when the Portfolio holds all of the securities in the Index in, as nearly as practicable, identical weightings as the Index. Under normal circumstances, the Portfolio will invest at least 80% of its net assets in investments (described above) with economic characteristics similar to the stocks represented in the MSCI EAFE Index. The Portfolio will provide shareholders with at least 60 days notice before changing this 80% policy. While not required, the Portfolio generally will sell securities that the Index manager removes from the Index. Although the Subadvisor will attempt to invest as much of the Portfolios assets as is practical in stocks included among the MSCI EAFE Index and futures contracts and options relating thereto under normal market conditions, a portion of the Portfolio may be invested in money market instruments pending investment or to meet redemption requests or other needs for liquid assets. The Portfolio may invest in American Depositary Receipts (ADRs), which may be sponsored or unsponsored. Principal risks You could lose money on your investment in the Portfolio, or the Portfolio could underperform, because of the risks described below. An investment in the Portfolio is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Management Risk. Individual stocks in the Portfolio may not perform as expected, and the portfolio management practices may not achieve the desired result. Stock Market Risk. The stock market or the MSCI EAFE Index may fall in value, causing prices of stocks held by the Portfolio to fall. Index Tracking Risk. An index fund has operating expenses; a market index does not. The Portfolio, while expected to track its target index as closely as possible, will not be able to match the performance of the index exactly. Common Stock Risk . Although common stocks have a history of long-term growth in value, their prices fluctuate based on changes in a companys financial condition, on overall market and economic conditions, and on investors perception of a companys well-being. Large-Cap Company Risk. Large-cap companies may be unable to respond quickly to new competitive challenges such as changes in technology, and also may not be able to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. Foreign Securities Risk. Investing in foreign securities involves additional risks relating to political, social, and economic developments abroad. Other risks result from the differences between the regulations to which U.S. and foreign issuers and markets are subject, and the potential for foreign markets to be less liquid and more volatile than U.S. markets. Foreign Currency Risk. Securities that trade or are denominated in currencies other than the U.S. dollar may be adversely affected by fluctuations in currency exchange rates. When the U.S. dollar strengthens relative to a foreign currency, the U.S. dollar value of an investment denominated in that currency will typically fall. ADR Risk. The risks of ADRs include many risks associated with investing directly in foreign securities, such as individual country risk and liquidity risk. Unsponsored ADRs involve additional risks because U.S. reporting requirements do not apply and the issuing bank will recover shareholder distribution costs from movement of share prices and payment of dividends. Risk of EAFE iShares ® . EAFE iShares ® are subject to the risk that the stock prices of the companies in the MSCI EAFE Index may fall. An investment in EAFE iShares ® may not replicate exactly the performance of the MSCI EAFE Index for any number of reasons. Shareholders of the Portfolio bear their proportionate share of the operating expenses of the underlying investment as well as their share of the Portfolios fees and expenses. Stock Index Futures and Options Risk. Using stock index futures and options may increase the Portfolios volatility and may involve a small cash investment relative to the magnitude of risk assumed. If changes in a derivatives value do not correspond to changes in the value of the Portfolios other investments, the Portfolio may not fully benefit from or could lose money on the derivative position. Derivatives can involve risk of loss if the party who issued the derivative defaults on its obligation. Derivatives may also be less liquid and more difficult to value. Calvert vP Portfolios ProsPeCtUs 16 Calvert vP Portfolios ProsPeCtUs 17 PAYMENTS TO INSURANCE COMPANIES AND THEIR AFFILIATES The Portfolio is not sold directly to the general public but instead is offered as an underlying investment option for the Policies. The Portfolio and its related companies may make payments to a sponsoring Insurance Company (or its affiliates) for distribution and/or other services. These payments may be a factor that the Insurance Company considers in including the Portfolio as an underlying investment option in the Policy and may create a conflict of interest. The prospectus (or other offering document) for your Policy may contain additional information about these payments. Calvert vP Portfolios ProsPeCtUs 18 INVESTMENT OBJECTIVE The Portfolio seeks investment results that correspond to the total return performance of the bond market, as represented by the Barclays Capital U.S. Aggregate Bond Index (the Barclays Capital Index). FEES AND EXPENSES OF THE PORTFOLIO This table describes the fees and expenses that you may pay if you invest in shares of the Portfolio. The table and the following example do not reflect fees and charges imposed under the variable annuity contracts and life insurance policies (each a Policy) through which an investment may be made. If those fees and charges were included, costs would be higher. Please consult the prospectus for your Policy for information regarding those fees and charges. Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) on purchases None Maximum deferred sales charge (load) None Annual Fund Operating Expenses (expenses that you pay each year as a % of the value of your investment) Management fees 0.40% Other expenses 0.13% Total annual fund operating expenses 0.53% Example This example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The example assumes that: · you invest $10,000 in the Portfolio for the time periods indicated; · your investment has a 5% return each year; and · the Portfolio's operating expenses remain the same . Although your actual costs may be higher or lower, under these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Portfolio turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Portfolios performance. During the most recent fiscal year, the Portfolios portfolio turnover rate was 99% of its portfolios average value. INVESTMENTS, RISKS AND PERFORMANCE Principal Investment strategies The Portfolio seeks to substantially replicate the total return of the securities comprising the Barclays Capital Index, taking into consideration redemptions, sales of additional shares, and other adjustments described below. The Barclays Capital Index is an unmanaged index of 7,999 U.S. Treasury, government-related and investment grade corporate and securitized fixed income securities with a total market value of $13.9 trillion as of December 31, 2010. The Barclays Capital Index is primarily comprised of:  Obligations issued or guaranteed by the U.S. Government or its agencies or instrumentalities; and  Publicly-traded or 144 A corporate and securitized fixed-income securities that either have a rating of BBB or higher from Standard & Poors Ratings Services or Baa3 or higher from Moodys Investors Service, Inc., or an equivalent rating from another nationally recognized statistical rating organization (NRSRO), or are expected to be rated at that level based on the actual ratings of the issuers other index-eligible fixed-income securities. Certain securities, such as floating-rate issues, bonds with equity-type features, private placements, inflation-linked bonds, and SEC Rule 144A securities without registration rights, among others, are excluded from the Barclays Capital Index. As of December 31, 2010, the average maturity of the securities in the Barclays Capital Index was 7.05 years, the average coupon was 4.21% and the modified duration was 4.99 years. The Barclays Capital Index includes all index-eligible securities that meet minimum par amounts outstanding. The Portfolio will invest primarily in fixed-income securities that comprise the Barclays Capital Index and unrated fixed-income securities with a credit quality, as determined by the Advisor or Subadvisor, that is comparable to the securities that comprise the Barclays Capital Index. The Portfolio may also invest in Barclays Calvert vP Portfolios ProsPeCtUs 19 Capital iShares ® . Barclays Capital iShares ® are units of beneficial interest in a unit investment trust, representing proportionate undivided interests in a portfolio of securities in substantially the same weighting as the securities that comprise the Barclays Capital Index. Additionally, the Portfolio may invest in financial futures or options contracts in an attempt to replicate the total return performance of the Barclays Capital Index. The Portfolio may also write covered call options on U.S. Treasury securities and options on futures contracts for such securities. The Portfolio will not purchase bonds rated below investment grade, commonly known as junk bonds. However, if a bond held in the Portfolio is downgraded to a rating below investment grade, the Portfolio may continue to hold the security until such time as the Subadvisor deems it most advantageous to dispose of the security. The Portfolio will not directly purchase common stocks. However, it may retain up to 5% of the value of its total assets in common stocks acquired either by conversion of fixed-income securities or by the exercise of warrants attached thereto. Under normal circumstances, the Portfolio will invest at least 80% of its net assets in investments with economic characteristics similar to the fixed-income securities represented in the Barclays Capital Index. The Portfolio will provide shareholders with at least 60 days notice before changing this 80% policy. While not required, the Portfolio will generally sell securities that the Index manager removes from the Index. Although the Subadvisor will attempt to invest and maintain as much of the Portfolios assets as is practical in fixed-income securities included among the Barclays Capital Index and futures contracts and options relating thereto under normal market conditions, a portion of the Portfolio may be invested in money market instruments pending investment or to meet redemption requests or other needs for liquid assets. Principal risks You could lose money on your investment in the Portfolio, or the Portfolio could underperform, because of the risks described below. An investment in the Portfolio is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Management Risk. The individual bonds in the Portfolio may not perform as expected, due to credit, political or other risks and/or the portfolio management practices may not work to achieve the desired result. Bond Market Risk. The market prices of bonds held by the Portfolio may fall. Index Tracking Risk. An index fund has operating expenses; a market index does not. The Portfolio, while expected to track its target index as closely as possible, will not be able to match the performance of the index exactly. Credit Risk. The credit quality of fixed-income securities may deteriorate, which could lead to default or bankruptcy of the issuer where the issuer becomes unable to pay its obligations when due. Mortgage-Backed and Asset-Backed Securities Risk. The value of investments in mortgage-backed and asset-backed securities is subject to interest rate risk and credit risk. These securities are also subject to the risk that issuers will prepay the principal more quickly or more slowly than expected, which could cause the Portfolio to invest the proceeds in less attractive investments or increase the volatility of their prices. To the extent mortgage-backed and asset-backed securities held by the Portfolio are subordinated to other interests in the same mortgage or asset pool, the likelihood of the Portfolio receiving payments of principal or interest may be substantially limited. Mortgage-Backed Security Risk of Government-Sponsored Enterprises. Debt and mortgage-backed securities issued by government-sponsored enterprises (GSEs) such as the Federal National Mortgage Association (FNMA) and the Federal Home Loan Mortgage Corporation (FHLMC) are neither insured nor guaranteed by the U.S. Treasury and are not backed by the full faith and credit of the U.S. Government. Such securities are only supported by the credit of the GSE. The U.S. government recently provided financial support to FNMA and FHLMC, but there can be no assurance that it will support these or other GSEs in the future. Mortgage-backed securities also involve prepayment risk and extension risk. Interest Rate Risk. A change in interest rates may adversely affect the value of fixed-income securities. When interest rates rise, the value of fixed-income securities will generally fall. Longer-term securities are subject to greater interest rate risk. Unrated security risk. Unrated securities may be less liquid than rated securities determined to be of comparable quality. When the Portfolio purchases unrated securities, it will depend on the Advisors and/or Subadvisors analysis of credit risk without the assessment of an NRSRO. Corporate and Taxable Municipal Bond Risk. For corporate and taxable municipal bonds, there is credit risk in addition to the interest rate risk that affects all fixed-income securities. Risk of Barclays Capital iShares ® . Barclays Capital iShares ® are subject to the risk that the prices of the fixed-income securities in the Barclays Capital Index may decline. An investment in Barclays Capital iShares ® may not replicate exactly the performance of the Barclays Capital Index for any number of reasons. Shareholders of the Portfolio bear their proportionate share of the operating expenses of the underlying investment as well as their share of the Portfolios fees and expenses. Warrants Risk. Warrants may lack a liquid secondary market for resale. The prices of warrants may fluctuate as a result of speculation or other factors. In addition, the price of the underlying security may not reach, or have reasonable prospects of reaching, a level at which the warrant can be exercised prudently. Futures and Options Risk. Using futures and options may increase the Portfolios volatility and may involve a small cash investment relative to the magnitude of risk assumed. If changes in a derivatives value do not correspond to changes in the value of the Portfolios other investments, the Portfolio may not fully benefit Calvert vP Portfolios ProsPeCtUs 20 from or could lose money on the derivative position. Derivatives can involve risk of loss if the party who issued the derivative defaults on its obligation. Derivatives may also be less liquid and more difficult to value. Performance The following bar chart and table show the Portfolios annual returns and its long-term performance, which give some indication of the risks of investing in the Portfolio. The bar chart shows how the performance has varied from year to year. The table compares the Portfolios performance over time with that of an index and an average. The Portfolios past performance does not necessarily indicate how the Portfolio will perform in the future. For updated performance information, visit www.calvert.com. The returns shown do not reflect fees and charges imposed under the variable annuity contracts and life insurance policies through which an investment may be made. If those fees and charges were included, they would reduce these returns. Calendar Year total returns PORTFOLIO MANAGEMENT Investment Advisor. Calvert Investment Management, Inc. (formerly named Calvert Asset Management Company, Inc.) Investment Subadvisor. Summit Investment Advisors, Inc. (Summit) Portfolio Manager L ength of Time N ame T itle Managing Portfolio Gary R. Rodmaker, CFA Managing Director, Summit Since March 2003 D. Scott Keller, CFA Portfolio Manager, Summit Since April 2006 PURCHASE AND REDEMPTION OF SHARES Shares of the Portfolio currently are sold only to participating insurance companies (the Insurance Companies) for allocation to their separate accounts to fund benefits under Policies issued by the Insurance Companies. The Insurance Companies redeem shares of the Portfolio to make benefit and surrender payments under the terms of the Policies. Shares in the Portfolio are offered to the Insurance Companies, without sales charge, and redemptions are processed, on any day that the New York Stock Exchange is open. The share price is based on the Portfolios net asset value, determined after an Insurance Company receives the premium payment or surrender request in acceptable form. The Portfolio does not have minimum initial or subsequent investment requirements. A Policy owners interest in the shares of the Portfolio is subject to the terms of the particular Policy described in the prospectus for that Policy. If you are considering purchasing a Policy, you should carefully review the prospectus for that Policy. TAX INFORMATION As a regulated investment company under the Internal Revenue Code, the Portfolio is not subject to federal income tax, or to federal excise tax, to the extent that it distributes its net investment income and realized capital gains to the separate accounts of the Insurance Companies. The Portfolio intends to distribute its net investment income and realized capital gains to the extent necessary to remain qualified as a regulated investment company. Since the only shareholders of the Portfolio are the Insurance Companies, no discussion is included here regarding the federal income tax consequences at the Policy owner level. For information concerning the federal tax consequences to you as a purchaser of a Policy, see the prospectus for your Policy. Calvert vP Portfolios ProsPeCtUs 21 PAYMENTS TO INSURANCE COMPANIES AND THEIR AFFILIATES The Portfolio is not sold directly to the general public but instead is offered as an underlying investment option for the Policies. The Portfolio and its related companies may make payments to a sponsoring Insurance Company (or its affiliates) for distribution and/or other services. These payments may be a factor that the Insurance Company considers in including the Portfolio as an underlying investment option in the Policy and may create a conflict of interest. The prospectus (or other offering document) for your Policy may contain additional information about these payments. Calvert vP Portfolios ProsPeCtUs 22 MORE INFORMATION ON FEES AND EXPENSES MANAG EMENT FEES Management fees include the advisory fee paid by the Portfolio to the Advisor and the administrative fee paid by the Portfolio to Calvert Investment Administrative Services, Inc. (formerly named Calvert Adminstrative Services Company), an affiliate of the Advisor. With respect to the amount of each Portfolios advisory fee, see Advisory Fees in this Prospectus. The administrative fees (as a percentage of net assets) paid for each Portfolio for the most recent fiscal year are as follows. Portfolio Administrative Fee Calvert VP S&P 500 Index Portfolio 0.10 % Calvert VP S&P MidCap 400 Index Portfolio 0.10 % Calvert VP Nasdaq 100 Index Portfolio 0.10 % Calvert VP Russell 2000 Small Cap Index Portfolio 0.10 % Calvert VP EAFE International Index Portfolio 0.10 % Calvert VP Barclays Capital Aggregate Bond Index Portfolio 0.10 % OTHER EXPENSES Other expenses include custodial, transfer agent and subtransfer agent/recordkeeping payments, as well as various other expenses. Subtransfer agent/recordkeeping payments may be made to third parties (including affiliates of the Advisor) that provide recordkeeping and other administrative services. CONTRACTUAL FEE WAIVERS AND/OR EXPENSE REIMBURSEMENTS Where Calvert has contractually agreed to a fee waiver and/or expense reimbursement, the expense limitation does not limit any Acquired Fund Fees and Expenses paid indirectly by a Policy owner. The Example in the respective Portfolio Summary reflects the expense limits set forth in the fee table but only through the contractual date. Under the terms of the contractual expense limitation, operating expenses do not include interest expense, brokerage commissions, extraordinary expenses, performance fee adjustments (if applicable), and taxes. No Portfolio expects to incur a material amount of interest expense in the fiscal year. For the Calvert VP Barclays Capital Aggregate Bond Index Portfolio , the investment advisor (Calvert or the Advisor) has agreed to contractually limit direct net annual fund operating expenses to 0.60% through April 30, 2012. Only the Board of Directors of the Portfolio may terminate the Portfolios expense cap before the contractual period expires. Each Portfolio has an expense offset arrangement with the custodian bank whereby the custodian fees may be paid indirectly by credits on the Portfolios uninvested cash balances. These credits are used to reduce the Portfolios expenses. Under those circumstances where the Advisor has provided to the Portfolio a contractual expense limitation, and to the extent any expense offset credits are earned, the Advisor may benefit from the expense offset arrangement and the Advisors obligation under the contractual limitation may be reduced by the credits earned. Expense offset credits, if applicable, are included in the line item Less fee waiver and/or expense reimbursement in the fee table in the respective Portfolio Summary. The amount of this credit received by the Portfolio, if any, during the most recent fiscal year is reflected in the Financial Highlights in this Prospectus as the difference between the line items Expenses Before Offsets and Net Expenses. See Investment Advisor and Subadvisors in the respective Portfolios Statement of Additional Information (SAI) for more information. Calvert vP Portfolios ProsPeCtUs 23 EXAMPLE The example in the fee table for each Portfolio also assumes that you reinvest all dividends and distributions. MORE INFORMATION ON INVESTMENT STRATEGIES AND RISKS A concise description of each Portfolios principal investment strategies and principal risks is under the earlier Portfolio Summary for the respective Portfolio. On the following pages are further descriptions of these principal investment strategies and techniques, as well as certain non-principal investment strategies and techniques of the Portfolios, along with their associated risks. Each Portfolio has additional non-principal investment policies and restrictions, which are discussed under Supplemental Information on Investment Policies and Risks in the respective Portfolios SAI. For certain investment strategies listed, the table below shows a Portfolios limitations as a percentage of either its net or total assets. Numbers in this table show maximum allowable amount only; for actual usage, consult the Portfolios Annual/Semi-Annual Reports. (Please see the pages of this Prospectus following the table for descriptions of the investment strategies and definitions of the principal types of risks involved. Explanatory information about certain investment strategies of specific Portfolios is also provided below.) Key to Table JPortfolio currently uses as a principal investment strategy qPermitted, but not a principal investment strategy 8 Not permitted xNAllowed up to x% of Portfolio's net assets xTAllowed up to x% of Portfolio's total assets NANot applicable to this type of fund Calvert vP Portfolios ProsPeCtUs 24 Calvert S&P VPIndex 500Portfolio Calvert VP S&P MidCap 400 Index Portfolio Calvert VP Nasdaq 100 Index Portfolio Calvert VP Russell 2000 Small Cap Index Portfolio Calvert VP EAFE International Index Portfolio Calvert VP Barclays Capital Aggregate Bond Index Portfolio Investment techniques Active Trading Strategy/ q q q q q q Turnover Temporary Defensive q q q q q q Positions Conventional securities Stocks in General J J J J J 5T Foreign securities q q q q J q Investment grade bonds q q q q q J Below-investment q q q q q 8 grade, high-yield bonds Acquired Funds and J J J J J J Notes Unrated debt securities q q q q q J Illiquid securities 10T 10T 10T 10T 10T 10T Unleveraged derivative securities Asset-backed securities 8 8 8 8 8 q Mortgage-backed 8 8 8 8 8 J securities leveraged derivative Instruments Options on securities J , 5T 1 J , 5T 1 J , 5T 1 J , 5T 1 J , 5T 1 J , 5T 1 and indices Futures contracts J , 20T 2 J , 20T 2 J , 20T 2 J , 20T 2 J , 20T 2 J , 20T 2 1 Based on net premium payments. 2 Based on initial margin required to establish position. Calvert vP Portfolios ProsPeCtUs 25 DESCRIPTION OF INVESTMENT STRATEGIES AND ASSOCIATED RISKS The investment strategies listed in the table above are described below, and the principal types of risk involved with each strategy are listed. See the Glossary of Certain Investment Risks for definitions of these risk types. Investment techniques and associated risks Active Trading Strategy/Turnover involves selling a security soon after purchase. An active trading strategy causes a Portfolio to have higher portfolio turnover compared to other funds, exceeding 100%, and may translate to higher transaction costs, such as commissions and custodian and settlement fees. Risks: Opportunity, Market and Transaction Temporary Defensive Positions. During adverse market, economic or political conditions, the Portfolio may depart from its principal investment strategies by holding cash and investing in cash equivalents. During times of any temporary defensive position, a Portfolio may not be able to achieve its investment objective. Risks: Opportunity Conventional securities and associated risks Stocks in General. Common stocks represent an ownership interest in a company. They may or may not pay dividends or carry voting rights. Common stock occupies the most junior position in a companys capital structure. Debt securities and preferred stocks have rights senior to a companys common stock. Stock prices overall may decline over short or even long periods. The type of stock (large-cap, mid-cap, growth, value, etc.) purchased pursuant to a Portfolios investment style tends to go through cycles of doing better or worse than the stock market in general, and its returns may trail returns of other asset classes. Finally, individual stocks may lose value for a variety of reasons, even when the overall stock market has increased. Factors which can negatively impact the value of common stocks include economic factors such as interest rates, and non-economic factors such as political events. Risks: Market Foreign securities. Securities issued by companies whose principal place of business is located outside the U.S. For any Portfolio that may interest in debt, this includes debt investments denominated in other currencies such as Eurobonds. Risks: Market, Currency, Transaction, Liquidity, Information and Political Investment grade bonds. Bonds rated BBB/Baa or higher in credit quality by Standard & Poors Ratings Services (S&P) or assigned an equivalent rating by a nationally recognized statistical rating organization (NRSRO), including Moodys Investors Service or Fitch Ratings, or if unrated, considered to be of comparable credit quality by the Portfolios Advisor or Subadvisor. Risks: Interest Rate, Market and Credit Below-investment grade, high-yield bonds. Bonds rated below BBB/Baa or unrated bonds determined by the Portfolios Advisor or Subadvisor to be of comparable credit quality are considered junk bonds. They are subject to greater credit and market risk than investment grade bonds. Junk bonds generally offer higher interest payments because the company that issues the bond is at greater risk of default (failure to repay the bond). This may be because the issuer is small or new to the market, has financial difficulties, or has a greater amount of debt. Risks: Credit, Market, Interest Rate, Liquidity and Information Acquired Funds and Notes. Generally these exchange traded funds (ETFs) and exchange traded notes (ETNs) track a security or index or a basket of securities or commodities. In addition to the Portfolios operating expenses, investors will indirectly pay a proportionate share of the operating expenses of the Acquired Funds and Notes. Thus, the expenses paid by an investor will be higher than if such investor had invested directly in the Acquired Funds and Notes. When a Portfolio invests in shares of any Acquired Fund and Note, its performance is directly related to the ability of that Portfolio to meet its respective investment objective, as well as the Advisors allocation among the Acquired Funds and Notes. Accordingly, the Portfolios investment performance will be influenced by the investment strategies of and risks associated with the Acquired Funds and Notes in direct proportion to the amount of assets the Portfolio allocates to the Acquired Funds and Notes utilizing such strategies. Investing in an ETF will generally expose the Portfolio to the risks associated with owning the underlying securities the ETF is designed to track and to management and other risks associated with the ETF itself. The Portfolio also will incur brokerage costs when it purchases ETFs. A shareholder in a Portfolio could invest directly in ETFs and not incur the direct operating expenses of the Portfolio, although the shareholder would incur the cost of the underlying ETFs, including any brokerage commissions. The objective of the Portfolio, however, is for the shareholder to benefit from the managers evaluation of the market and allocation of the basket of ETFs. Risks: Correlation and Market Unrated debt securities. Bonds that have not been rated by an NRSRO; the Advisor and/or Subadvisor has determined the credit quality based on its own research. Risks: Credit, Market, Interest Rate, Liquidity and Information Illiquid securities. Securities which cannot be readily sold because there is no active market. Risks: Liquidity, Market and Transaction Unleveraged derivative securities and associated risks Asset-backed securities. Securities backed by unsecured debt, such as automobile loans, home equity loans, equipment or computer leases or credit card debt. These securities are often guaranteed or over-collateralized to enhance their credit quality. Risks: Credit, Interest Rate and Liquidity Mortgage-backed securities. Securities backed by pools of mortgages, including senior classes of collateralized mortgage obligations (CMOs). Risks: Credit, Extension, Prepayment, Liquidity and Interest Rate Calvert vP Portfolios ProsPeCtUs 26 L everaged derivative Instruments and associated risks Options on securities and indices. Contracts giving the holder the right but not the obligation to purchase or sell a security (or the cash value, in the case of an option on an index) at a specified price within or at a specified time. A call option gives the purchaser of the option the right to purchase the underlying security from the writer of the option at a specified exercise price. A put option gives the purchaser of the option the right to sell the underlying security to the writer of the option at a specified exercise price. In the case of writing options, a Portfolio will write call options only if it already owns the security (if it is covered). Risks: Interest Rate, Currency, Market, Leverage, Correlation, Liquidity, Credit and Opportunity Futures contracts. Agreements to buy or sell a specific amount of a commodity or financial instrument at a particular price on a specific future date. Risks: Interest Rate, Currency, Market, Leverage, Correlation, Liquidity and Opportunity Glossary of Certain Investment risks Correlation risk The risk that when a Portfolio hedges, two investments may not behave in relation to one another the way Portfolio managers expect them to, which may have unexpected or undesired results. For example, a hedge may reduce potential gains or may exacerbate losses instead of reducing them. For ETFs, there is a risk of tracking error. An ETF may not be able to exactly replicate the performance of the underlying index due to operating expenses and other factors (e.g., holding cash even though the underlying benchmark index is not composed of cash), and because transactions occur at market prices instead of at net asset value. Credit risk The risk that the issuer of a security or the counterparty to an investment contract may default or become unable to pay its obligations when due. Currency risk The risk that when a Portfolio buys, sells or holds a security denominated in foreign currency, adverse changes in currency exchange rates may cause investment losses when a Portfolios investments are converted to U.S. dollars. Currency risk may be hedged or unhedged. Unhedged currency exposure may result in gains or losses as a result of a change in the relationship between the U.S. dollar and the respective foreign currency. Extension risk The risk that slower than anticipated payments (usually in response to higher interest rates) will extend the life of a mortgage- backed security beyond its expected maturity date, typically reducing the value of a mortgage-backed security purchased at a discount. In addition, if held to maturity, a Portfolio will not have access to the principal invested when expected and may have to forego other investment opportunities. Information risk The risk that information about a security or issuer or the market might not be available, complete, accurate, or comparable. Interest rate risk The risk that changes in interest rates will adversely affect the value of an investors fixed-income securities. When interest rates rise, the value of fixed-income securities will generally fall. Conversely, a drop in interest rates will generally cause an increase in the value of fixed-income securities. Longer-term securities and zero coupon/ stripped coupon securities (strips) are subject to greater interest rate risk. Leverage risk The risk that occurs in some securities or techniques that tends to magnify the effect of small changes in an index or a market. Leverage can result in a loss that exceeds the amount actually invested. Liquidity risk The risk that occurs when investments cannot be readily sold. A Portfolio may have to accept a less-than-desirable price to complete the sale of an illiquid security or may not be able to sell it at all. Market risk The risk that securities prices in a market, a sector or an industry will fluctuate, and that such movements might reduce an investments value. Opportunity risk The risk of missing out on an investment opportunity because the assets needed to take advantage of it are committed to less advantageous investments or strategies. Political risk The risk that may occur when the value of a foreign investment may be adversely affected by nationalization, taxation, war, government instability or other economic or political actions or factors, including risk of expropriation. Prepayment risk The risk that faster than anticipated payments (usually in response to lower interest rates) will cause a mortgage-backed security to mature prior to its expected maturity date, typically reducing the value of a mortgage-backed security purchased at a premium. A Portfolio must also reinvest those assets at the current market rate, which may be lower. Transaction risk The risk that a Portfolio may be delayed or unable to settle a transaction or that commissions and settlement expenses may be higher than usual. Calvert vP Portfolios ProsPeCtUs 27 PORTFOLIO HOLDINGS Each Portfolios portfolio holdings are included in Semi-Annual and Annual Reports that are distributed to shareholders of the Portfolio. Each Portfolio also discloses its portfolio holdings in its Schedule of Investments on Form N-Q, which is filed with the SEC no later than 60 days after the close of the first and third fiscal quarters. These filings are publicly available at www.sec.gov. A description of each Portfolios policies and procedures with respect to disclosure of the Portfolios portfolio securities is available under Portfolio Holdings Disclosure in the respective Portfolios SAI. MANAGEMENT OF PORTFOLIO INVESTMENTS ABOUT CALVERT Calvert Investment Management, Inc. (Calvert) (formerly named Calvert Asset Management Company, Inc.), 4550 Montgomery Avenue, Suite 1000N, Bethesda, MD 20814, is the investment advisor for the Portfolios. Calvert provides the Portfolios with investment supervision and management and office space, furnishes executive and other personnel to the Portfolios, and pays the salaries and fees of all Directors who are affiliated persons of and employed by Calvert. It has been managing mutual funds since 1976. As of March 31, 2011, Calvert was the investment advisor for 49 mutual fund portfolios and had over $14 billion in assets under management. MORE INFORMATION ABOUT THE ADVISOR, SUBADVISORS AND PORTFOLIO MANAGERS Additional information is provided below regarding each individual and/or member of a team who is employed by or associated with the Advisor and respective Subadvisor (if any) of each Portfolio, and who is primarily (and jointly, as applicable) responsible for the day-today management of the Portfolio (each a Portfolio Manager). The respective Portfolios SAI provides additional information about each Portfolio Managers management of other accounts, compensation and ownership of securities in the Portfolio. Calvert vP Portfolios ProsPeCtUs 28 Calvert VP S&P 500 Index Portfolio, Calvert VP S&P MidCap 400 Index Portfolio, Calvert VP NASDAQ 100 Index Portfolio and Calvert V
